OPINION THE COURT — by the
How. JOSHUA CHILD.
In this case, the article which constitutes the subject matter of the contract of sale, is called a gin stand. The bargain was made between the parties. The price was also agreed upon; and the purchase money paid. The commodity, or thing sold, was in a complete state of preparation for delivery, and required no act of the vendor for that purpose. It not being convenient, however, for the vendee to remove it at that time, it remained in the possession of the vendor, by mutual consent, subject to his rise, where it was consumed by fire, without negligence on his part. In such case, the better opinion seems to be that the risk is at the hazard of the vendee; and the loss, if any, must fall upon him; and so are the authorities, as well in books on first principles, as in decided cases.